DETAILED ACTION

Prosecution Status
A final Office action was mailed on 04/01/2021 in which claims 1-20 were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 11/26/2021, which are now the subject of this Office action.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.

Priority
This application is a Continuation of 14/099,039, filed 12/06/20163, now U.S. Patent No. 10,460,375.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,460,375. Although the claims, as amended, are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims in the ‘375 patent.
Claim Interpretation
Under MPEP § 2111.04, the following claim language may raise a question as to the limiting effect of the language in a claim:
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case.  In regard to claim 1, the claim positively recites a first step of “providing, by a server . . . a selectable travel plan satisfying a prescribed travel distance for a user of a vehicle sharing station and at least one selected destination.”  Subsequent to the first positively recited “providing” step, the claim recites a series of passively recited “wherein” clauses describing the selectable travel plan (comprises two kiosks and an associated travel distance), the selected destination (selected by the user), the vehicle sharing station (adapted to receive and physically store in place a shared vehicle), and the server (communicatively coupled to the vehicle sharing station and at least one kiosk of the at least two kiosk).  However, the recited steps do not rely upon any of the features described within these “wherein” clauses in order to perform the step.  Accordingly, these “wherein” clauses fail to limit the providing step, but rather, only describe the intended use of the various elements recited in the step.  Thus, the descriptions which tangentially refer to additional hardware components are not given patentable weight in this instance.  See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ( A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).
Similarly, in regard to claim 1, the claim positively recites a second step of “upon the user providing the shared vehicle into the vehicle sharing station and checking into the at least two kiosks, providing, by the server, a credit to a rental cost.”  Subsequent to the second positively recited “providing” step, the claim recites a series of passively recited “wherein” clauses describing the credit Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (A  “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.".
If Applicant seeks to limit the claim by the elements recited in the “wherein” clause, Applicant may amend the claim to positively recite active method steps that are performed by the additional hardware elements.  For example, if properly supported by the Specification, the claim could be amended to positively recite “the user using a kiosk to select a destination,” “the vehicle sharing station receiving and storing in place a shared vehicle,” “communicatively coupling the server with the vehicle sharing station at least one kiosk,” “determining, by the server, a credit based on cost-sharing between two parties other than the user,” “accumulating, by the server, a first cost based on a first duration of time that the shared vehicle obtained at the vehicle sharing station is in motion by the user,” “using a global position system device coupled to the shared vehicle to detect a first duration of time that the shared vehicle is in motion,” etc.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to a judicial exception (i.e., an abstract idea) without significantly more.
In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1
In the instant case, claims 1-14 are directed to a process, and claims 15-20 are directed to a manufacturer/product. Thus, each of the recited claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to Step 2.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the non-statutory subject matter:
1.  (Currently Amended) A computer-implemented method, comprising: 
providing, by a server operable coupled to a processor, a selectable travel plan satisfying a prescribed travel distance for a user of a vehicle sharing station and at least one selected destination, wherein the selectable travel plan comprises at least two kiosks that the user must check into and an associated travel distance, and wherein the at least one selected destination is selected by the user, and wherein the vehicle sharing station is adapted to receive and physically store in place a shared vehicle, and wherein the server is communicatively coupled to the vehicle sharing station and at least one kiosk of the at least two kiosks;
upon the user providing the shared vehicle into the vehicle sharing station and checking into the at least two kiosks, providing, by the server, a credit to a rental cost, wherein the credit is based on cost-sharing between two parties other than the user, wherein the credit to the rental cost is comprised of:
a first credit based on a first payment from a first party of the two parties towards a first cost, wherein the first cost is accumulated based on a first duration of time that the shared vehicle obtained at the vehicle sharing station is in motion by the user determined by a global position device coupled to the shared vehicle and communicatively coupled to the server and based on the user satisfying the prescribed travel distance, wherein the server, the at least one kiosk of the two kiosks, the global position system device and the vehicle sharing station work together to provide a program that allows the user to travel from place to place, wherein network connectivity is provided between the server and the at least one kiosk and the global position system device is connected to the at least one kiosk and the server to facilitate determination of the credit and the selectable travel plan/
2CAMH1000C3aaaA
The recited method includes only two steps.  First, a step of “providing, by a server . . . a selectable travel plan satisfying a prescribed travel distance for a user of a vehicle sharing station and at least one selected destination.  Second, a final step of, “upon the user providing the shared vehicle into the vehicle sharing station and checking into the at least two kiosks, providing, by the server, a credit to a rental cost.”
The method requires a practitioner to allow a customer to provide a travel plan that satisfies a travel distance parameter and a destination parameter, and further provide a cost-sharing for the rental cost associated with the vehicle for traveling to the destination, by allowing a service provider to cover a cost associated with the time in motion and the owner of the destination to cover a cost associated with the time at rest at the owner’s property.   
Consistent with the 2019 Subject Matter Eligibility Guidance, the Examiner has identified that the aforementioned claimed elements are directed to a method of organizing human activity.  First, the Examiner finds that the idea of crediting a user for rental costs related to the time duration traveled and the time duration stopped at an owner's property may be categorized as similar to other fundamental economic practices that have been found to be abstract by the courts. More specifically, the recited crediting of costs based on certain desired behavior of the customer is similar to concepts related to hedging (Bilski) and concepts related to mitigating settlement risk (Alice Corp.) which have been determined by the Supreme Court as being directed to an abstract idea. 
Additionally, the concept that the claims are directed to may be categorized as a method for organizing human activity because it is directed to managing a user’s travel route and rental costs associated with using a shared vehicle.  Here, the claims are directed to managing relationships between a customer, a service provider, and a property owner, all who have an incentive for customers to participate in the shared vehicle program.  This concept falls squarely within this category.  
In support of this position, the Examiner notes that the concept and steps described in the claims could be performed manually by a human with pen and paper, and without any apparatus.  Accordingly, the analysis proceeds to Step 2A – prong two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-14, and in view of the claim interpretation as stated in this Office action, these claims recite a server coupled to a processor as additional element.  With respect to clams 15-20, these claims tie the method to a computer readable storage medium and a processing component for performing the recited steps.  However, in each instance these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a server and processor does not improve the functioning of the computer, but rather, only generally linking the use of the abstract practice to a computer environment.

Step 2B (Mayo Step 2)
Next, the claim as a whole must be analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  In regard to claims 1-14, in addition the server, these claims recite hardware configurations  “wherein the server, at least one kiosk of the at least kiosks and the vehicle sharing station work together to provide a program that allows the user to travel from place to place.”  Clams 15-20 further tie the method to a computer readable storage medium and a processor for performing the recited steps.  In each instance, these additional elements recited are generic computer components performing insignificant extra-solution activity (i.e. data gathering) and other computer functions similar to the computer functions described in Alice Corp. as being well-understood, routine, and conventional.  In reviewing the claims, the Examiner finds that the recited steps of "providing . . . a selectable travel plan,” and “providing . .  . a credit to a rental cost,” are merely performed by a generic “device operably coupled to a processor.”   These functions are similar to computer operations such as "creating and maintaining [ ] accounts," "obtaining data,” “adjusting account balances” and “issuing automated instructions,” which the Court in Alice Corp. considered “purely conventional.”  Furthermore, the computer elements are merely recited with a high level of generality. 
The claims further recite “two kiosks,” “a vehicle sharing station,” “a vehicle,” “a global positioning system device”, and network connectivity among the hardware devices.   However, these additionally hardware element does not contribute to the execution of the claimed method, but merely describes the intended selectable travel plan and describe the credit is intended to be calculated.  The use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method weighs against eligibility. See Bilski v. Kappos, 130 S. Ct. 3218, 3230.  Consequently, here, the Examiner concludes that the recitation of the kiosk, vehicle sharing station, GPS device and kiosks is merely an insufficient attempt to limit the abstract idea to a technological environment.  
Thus, in this case, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and are consequently directed to ineligible subject matter.

Distinguishable Subject Matter
The present claims are distinguishable from the prior art of record.  Thus, the Examiner has not made a prior art rejection under 35 USC §102 or §103.
Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not fully persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
12/4/2021


/SCOTT A ZARE/
Primary Examiner, Art Unit 3649